Citation Nr: 0322675	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  01-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1984.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision which 
denied service connection for a low back disability.  The 
veteran testified in support of his claim at a September 2001 
RO hearing and at an April 2002 Travel Board hearing.  

In August 2002, the Board undertook additional development of 
the evidence in accordance with 38 C.F.R. § 19.9(a)(2) 
(2002).  Such regulation has since been invalidated by a 
court decision (Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003)).  However, 
the Board has proceeded with a decision in this matter, as 
the result is favorable to the veteran.


FINDINGS OF FACT

The veteran has a current low back disorder which began 
during active service.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1977 to July 1984.  

His service medical records indicate that he was seen in May 
1979 for complaints of mid back pain after heavy lifting 
which he described as pain and tenderness between the 
scapulae.  There was a notation that X-rays were within 
normal limits.  A March 1980 entry noted that the veteran was 
seen with a history of hurting his back the year before.  He 
reported that he felt like he had knots in his back.  The 
assessment was a normal examination, back pain by history.  
An August 1982 entry noted that the veteran complained of 
left shoulder pain.  The examiner reported that the veteran's 
back and spine had no joint tenderness.  The diagnosis was 
muscle spasm, left scapula area.  Another August 1982 entry 
indicated that the veteran complained of back pain for two 
days and that he was seen earlier in the afternoon for 
similar complaints.  The diagnosis was musculoskeletal pain.  
An additional August 1982 entry noted that the veteran was 
seen for left shoulder pain and related a diagnosis of 
musculoskeletal pain left shoulder.  

Service medical records from the veteran's active duty also 
include a January 1983 examination report which noted that 
the spine and other musculoskeletal system were normal.  A 
May 1984 treatment entry noted that the veteran complained of 
low back pain for two days and that he had a history of an 
injury in Germany.  He reported that he had increased pain 
for the previous few days due to lifting.  It was noted that 
there was no back deformity, numbness or tingling in the 
legs, or spinal deviation.  The examiner indicated that there 
was full range of motion and that the veteran was positive 
for tenderness over the paraspinal muscles.  The assessment 
was muscle spasm/strain.  The veteran was released from 
active duty in July 1984.

The veteran had later service in the Reserve.  On a medical 
history form at the time of a February 1987 examination for 
Reserve purposes, he checked that he did not have recurrent 
back pain.  The objective February 1987 examination included 
a notation that the spine and other musculoskeletal system 
were normal.  On a medical history of form at the time of an 
April 1991 examination for Reserve purposes, the veteran also 
checked that he did not have recurrent back pain.  The April 
1991 objective examination included a notation that the spine 
and other musculoskeletal system were normal.  

Private treatment records dated from February 1997 to March 
1997 reflect that the veteran was treated for disorders 
including a low back condition.  A March 1997 treatment entry 
from the Southern Clinic noted that he was seen for lower 
back pain that he said he had chronically since he injured 
his back in the military at least ten to twelve years 
earlier.  He stated that he had suffered such symptoms 
periodically and that he was not currently on medication.  
The assessment was chronic low back pain.  

VA treatment records show periodic treatment for a low back 
disorder since March 2000.  A March 2000 entry noted that the 
veteran complained of bilateral shoulder pain which had been 
intermittent since 1979.  He also reported that he had pain 
in his upper back near the spine and that he would get muscle 
spasms.  The veteran stated that when he was in the service 
he was breaking down stacks of tires and fell.  He noted that 
several times while he was in the service he experienced pain 
and muscle spasms in the neck and upper back as well as 
shoulder pain.  The veteran reported that he was given muscle 
relaxers during service, but that it would always come back.  
The assessment was upper back/neck pain/shoulder pain, likely 
muscular strain.  It was noted that X-rays would be checked 
to rule out degenerative joint disease.  

In March 2000, the veteran filed a claim for service 
connection for a low back disorder.  He said the problem 
began with a service injury in Germany in which he was 
lifting and working on heavy truck tires, and he noted he had 
fallen at that time.

VA outpatient records include a June 2000 entry which notes 
that the veteran reported that his back bothered him at 
times.  The assessment included neck pain/back pain due to 
degenerative joint disease.  

A November 2000 entry noted that the veteran had complaints 
including increased low back pain radiating down both thighs.  
The assessment included low back pain dating from an injury 
sustained while in the military.  A March 2001 entry 
indicated that the veteran was seen for a review of a 
magnetic resonance imaging (MRI) study of the lumbosacral 
spine.  The examiner reported that it was explained to the 
veteran that he had degenerative changes in the low back at 
L4-L5 and L5-S1.  It was also noted that there was no 
herniated nucleus pulposus and no neuroforaminal narrowing.  
The assessment included degenerative disc disease of the 
lumbosacral and cervical spine.  

In a May 2001 statement, a VA physician noted that she had 
treated the veteran since March 2000 to the present.  The 
physician stated that the veteran reported that he had neck 
pain radiating down the shoulders and lower back pain 
radiating down the legs.  It was noted that an October 2000 
MRI of the cervical spine revealed spinal canal stenosis with 
bilateral neuroforaminal narrowing at C3-C4 and C5-C6 with 
osteophytes and decreased intervertebral disc heights and 
that a February 2001 MRI of the lumbosacral spine showed 
early degenerative disc disease at L4-L5 and L5-S1.  The 
physician indicated that the veteran reported that in May 
1979, while he was in the service, he was unloading and 
breaking down tires from a truck and that one of the tires 
fell on him causing him to fall backwards.  The veteran 
reported that he lay there on the ground until someone else 
came by to assist him and that the tires were 175 pounds.  He 
stated that he subsequently complained of upper back/scapula 
pain, neck pain, and low back pain and that he was diagnosed 
with musculoskeletal pain.  It was noted that the veteran 
also reported that he had suffered such pain since that time 
even though he did not complain of it each time he had an 
examination.  The physician commented that the veteran was 
rather young to have developed degenerative disc disease of 
the cervical and lumbar spine without the stimulus of some 
trauma previously.  It was noted that it was very common to 
see patients developing degenerative joint disease of the 
spine several years after an injury such as the veteran 
described which often initially had no findings.  The 
physician noted that the veteran also had not reported any 
incidents since that time.  The physician stated that while 
she could not say to a medical certainty, it was her belief 
that the veteran's injury in the service resulted in the 
medical problems he was experiencing presently.  

In his May 2001 substantive appeal, the veteran reported that 
when he was in the service, he went to the doctor for back 
problems and muscular spasms.  He stated that he was given 
medicine and that he was receiving the same medication 
presently.  The veteran noted that he was put on light duty 
for a long time while he was in the service.  

In a June 2001 statement, the VA physician noted above, 
reported that the veteran had been her patient since March 
2000 and that he had consistently complained of chronic neck 
pain with paresthesias radiating down the arms, weakness of 
the arms and pain in the neck and upper shoulders.  The 
veteran also reported that the had chronic low back pain 
radiating down both legs which made it difficult for him to 
drive his truck and operate the clutch.  The physician stated 
that the veteran reported that he never had any neck or back 
problems prior to an injury he sustained in the service while 
he was in Germany.  The veteran indicated that he was 
dismantling large, heavy tires when a stack of tires fell on 
his head, neck, and back.  It was noted that the veteran 
complained of back pain periodically since then, but that he 
was of a rather stoic nature and that he tended to play down 
his symptoms as much as possible.  The physician commented 
that she had reviewed service records that he furnished, and 
that she could only see that physicians examined him and gave 
him anti-inflammatory medications and muscle relaxants, but 
no imaging studies were done that she could find.  The 
physician reviewed results of MRI studies of the cervical and 
lumbar spine (which were also noted in the May 2001 
statement).  She stated that in her opinion, the veteran was 
rather young to have such a degree of degenerative changes 
without some sort of traumatic event to stimulate the 
changes.  It was noted that the veteran reported that the 
injury sustained while he was in Germany was the only major 
injury he suffered and stated that the pain only occurred 
after that incident.  

At the September 2001 RO hearing, the veteran testified that 
he did not have any injuries or back problems prior to his 
entrance into service.  He stated that he injured in back in 
1979 in Germany and that from that time on he had back 
symptoms.  He reported that he injured his back while 
removing rusted lug bolts from tires on a truck.  The veteran 
indicated that one of the tires fell on him and that he 
stayed pinned to the ground for about three hours.  He stated 
that when he went to the emergency room X-rays were taken and 
he was subsequently assigned to quarters.  The veteran 
reported that he was still experiencing back problems in 1984 
when he was separated from service.  He noted that he 
continued to have back problems when he was in the Reserve, 
but that he didn't report such problems.  The veteran 
indicated that presently he had constant pain in his back as 
well as muscle spasms and tingling.  He reported that he was 
treated in the early 1990s for back problems at the VA.  The 
veteran's wife also testified in support of his claim.  

The veteran underwent a VA spine examination in December 
2001.  The examiner noted that the claims file was reviewed 
and commented on some of the evidence.  Following current 
examination, the impression was early disc degeneration L4-
L5, L5-S1.  The examiner opined that it was not likely that 
the veteran's present symptoms were associated with symptoms 
in the service.  The examiner stated that his opinion stemmed 
from analysis of the claims file.  The examiner remarked that 
the previous examiners appeared inconclusive as far as 
specific diagnosis at the time of the veteran's injury and 
that the X-rays obtained in 1979 listed no abnormality.  It 
was noted that the veteran's recent film studies described 
changes as being early. 

At the April 2002 Travel Board hearing, the veteran testified 
that he was an active person before he entered service.  He 
reported that he was a mechanic when he was stationed in 
Germany.  He noted that he had to break loose bolts on tires 
of trucks without power tools to get the tires and rims off 
the trucks.  He indicated that when he was trying to get a 
tire off, it fell on him, and that he was pinned to the 
ground for three hours.  He stated that, at that time, X-rays 
were taken and he was diagnosed with a back sprain.  The 
veteran indicated that after leaving service, he was first 
treated in the 1980s for back problems.  He noted that he was 
presently diagnosed with degenerative disc disease of the 
spine.  The veteran stated that there had never been a time 
that his back did not hurt from the original injury.  The 
veteran's wife also testified in support of his claim.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
appellant has been informed of the evidence necessary to 
substantiate his claim for service connection for a low back 
disability.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records from his 1977-1984 
active duty show that he was treated for low back complaints 
on multiple occasions, and he then gave a history of a 
related injury during service in Germany (although there are 
no contemporaneous service medical records from the time of 
that injury).  The diagnosis in service essentially was low 
back strain and pain.  The active duty service medical 
records do not clearly show that the low back condition was 
chronic at that time.  

Evidence against service connection includes Reserve 
examinations for several years after active duty.  These are 
negative for history or findings of a low back disorder, thus 
suggesting that the active duty problem was acute and 
transitory.

The first available post-service medical evidence of low back 
problems is from 1997.  At that time the veteran gave a 
history of the low condition starting with an injury in 
service years ago, and he described how he had chronic 
problems since then.  The Board finds this history of 
continuity of symptoms since service to be particularly 
credible, as it was spontaneously given in the course of 
treatment several years before the VA claim was filed, 
without motive of compensation.  

VA medical records since 2000 show the veteran now has a low 
back disorder which now includes degenerative changes, and he 
has given a history of the problem beginning with injury in 
service.  In statements in 2001, his treating VA physician 
opined that the current low back disorder was related to 
service injury.  However, later in 2001 a VA examiner 
reviewed the claims folder and opined that it was unlikely 
that the veteran's current low back condition was related to 
the symptoms in service.  

At hearings in 2001 and 2002, the veteran maintained that his 
low back problem had persisted since the service injury, and 
he and his wife provided credible testimony as to a 
continuity of symptoms since service.

There is a split in the medical opinions as to whether the 
veteran's current low back disorder is related to service.  
There is some credible evidence of continuity of low back 
symptomatology from the time of service to the present (see 
38 C.F.R. § 3.303(b)), as would permit tracing the current 
condition to service onset; although there is also some 
contrary evidence which tends to show a break in such 
continuity.  After considering all the evidence of record, 
the Board finds that it is approximately balanced on the 
question of whether the veteran's current low back condition 
began in service.  Under such circumstances, reasonable doubt 
is resolved in his favor.  38 U.S.C.A. § 5107(b).

The Board therefore finds that the veteran has a current low 
back disorder which began in service.  The condition was 
incurred in service, and service connection is warranted 


ORDER

Service connection for a low back disability is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

